Citation Nr: 1031156	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-20 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a claimed bilateral hearing 
loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to June 1985 
and extended service with the Air National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2005 rating decision of the RO.  

During the course of his appeal, the Veteran requested an RO 
hearing before a Decision Review Officer (DRO).  The Veteran 
failed to respond to the RO's notice of a hearing in June 2006.  

The RO indicated that, if the Veteran failed to respond, it would 
be assumed that there was no new evidence to consider.  Thus, the 
hearing request was deemed withdrawn, and the Veteran has not 
raised the matter again.  See 38 C.F.R. § 20.704 (2009).  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts that his current hearing loss is the result 
of loud noise exposure from working on and around jet aircraft 
and using diesel powered support equipment while in service.  

With hearing loss claims, VA may only find hearing loss to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385 (2009).  

The absence of in-service evidence of hearing loss is not fatal 
to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The post-service, private treatment records, dated from January 
1998 to February 2006, reflect diagnoses of bilaterally symmetric 
high frequency sensorineural hearing loss consistent with a 
history of noise exposure.  

Notably, the February 2006 private physician indicated that the 
precise etiology of the high frequency sensorineural hearing loss 
was difficult to determine, but could be consistent with a 
history of occupational noise exposure.  These records included 
audiometric findings of pure tone hearing threshold levels in 
graphic instead of numeric form.  

The Board is precluded from applying graphic results to the 
criteria of 38 C.F.R. § 3.385 to determine the severity of the 
Veteran's bilateral hearing loss disability.  See Kelly v. Brown, 
7 Vet. App. 471 (1995).  

The Board notes that the private audiology reports, which 
included audiometric findings of pure tone hearing threshold 
levels in graphic instead of numeric form, have not been 
interpreted.  

Moreover, the Veteran's representative, in a June 2010 informal 
hearing presentation, indicated that the Veteran's hearing loss 
has increased in severity since the time of his November 2004 VA 
audio examination.  Hence, the Board finds that a another VA 
examination is warranted to determine the nature and likely 
etiology of the claimed hearing loss.  

The Board acknowledges that an attempt to provide the Veteran 
with a new VA examination was made in June 2007, to which the 
Veteran failed to report.  The duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Regulations governing Adjustments and Resumptions provide that, 
generally, when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good cause, 
fails to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  38 C.F.R. § 3.655 (a) (2009).  

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an immediate 
family member, etc.  Id.  

When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the Veteran for 
a VA audiology examination to determine the 
nature and likely etiology of the claimed 
hearing loss.  The Veteran's claims file 
must be reviewed by the examiner.  All 
indicated tests should be performed and all 
findings should be reported in detail.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent or more probability) that the 
Veteran has a current hearing loss 
disability for VA purposes that is due 
noise exposure or another event of his 
period of active service or service with 
the Air National Guard.  The examiner 
should set forth the complete rationale for 
all opinions expressed and conclusions 
reached.  

2.  Following completion of all indicated 
development, the RO should readjudicate the 
claim of service connection.  If any 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran 
should be furnished a Supplemental 
Statement of the Case and provided an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  


